Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 03/05/2018 are being considered for examination. Claims 1-20 are being considered for examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 13 recite the limitation "the race director software" in the limitations.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (PG Pub No. US 2015/0302235) in view of Kia (PG Pub No. US 2009/0184806).

Regarding Claim 1, Kelly et al. discloses a system for event administration comprising (Paragraph 0015; a race timing system to track, monitor, collect, record, compare, share, and output data for an event such as a race):
a management platform comprising software and a server operationally connected to the Internet (Paragraph 0022, 0031-0036, figure 1; data network 50 may be the internet, server 30 operates to register participants via an interface in the form of a webpage or the like, tasks and functions of race timing system implemented via software);
at least one user interface (paragraph 0020, 0029, figure 1-2; user interface); 
an event (Paragraph 0001, 0015; events/applications such as bicycle race, horse race, wheelchair race, etc., a race timing system to track, monitor, collect, record, compare, share, and output data for an event such as a race); and,
at least one event participant (Paragraph 0015-0016; race participants),

wherein the management platform assigns an event number for the event to the event participant and communicates the event number to the event participant (Paragraph 0016-0017; Each RFID tag is programmed/provisioned to store a suitably distinguishable identifier for each participant, for a given race, each identifier is different from other identifiers such that each participant is equipped with and RFID having a different identifier, identifiers and associated timestamps are posted in real-time and can be sent to participants’ devices or viewed via an interface); and,
wherein the event participant is able to participate in the event without further requirements (Paragraph 0031; server operates to register participants, in this way, server 30 is made aware of which RFID tag identifiers are registered to compete in which race events and can therefore process received signals and/or data from the detector units accordingly).
Kelly et al. does not disclose that an event number for an event participant is assigned at the time of registration for the event.
In the same field of athletic event administration and timing, Kia discloses a known event timing system wherein an event number for an event participant is assigned at the time of registration for the event (Paragraph 0049; when participants register for the event, they are assigned an ID number and a bib printed with that same ID number).


Regarding Claim 2, the combination of Kelly et al. and Kia discloses the system of Claim 1, 
wherein the event is selected from a foot race, a bike race, a trail race, a swim race, a car race, a boat race, a flying race, a balloon race, and any other race wherein a race registrant requires the assignment of an event number (Kelly et al., Paragraph 0001, 0015, 0017; events/applications such as bicycle race, horse race, wheelchair race, etc., participants carry RFID tags programmed with distinguishable identifier).

Regarding Claim 3, the combination of Kelly et al. and Kia discloses the system of Claim 1, 
further comprising an event timing system (Kelly et al., Paragraph 0015-0016, 0021; race timing system to collect and output race timing results, timestamps, clocks).

Regarding Claim 4, the combination of Kelly et al. and Kia discloses the system of Claim 3, 
wherein the event timing system is operationally connected to the management platform (Kelly et al., Paragraph 0021-0024, figure 1; the controller accesses the clock to obtain 

Regarding Claim 5, Kelly et al. discloses a system for race reporting comprising (Paragraph 0015; a race timing system to track, monitor, collect, record, compare, share, and output data for an event such as a race)
a server operationally connected to the internet to present a registration webpage to a race participant desiring to attend a race (Paragraph 0022, 0031-0036, figure 1; data network 50 may be the internet, server 30 operates to register participants via an interface in the form of a webpage or the like, tasks and functions of race timing system implemented via software), 
wherein it is possible for the race participant to register until the race starts (Paragraph 0031; a participant can register for a race event any time before the race event begins); 
software (Paragraph 0022, 0031-0036, figure 1; data network 50 may be the internet, server 30 operates to register participants via an interface in the form of a webpage or the like, tasks and functions of race timing system implemented via software);
a database connected to the server, the database storing registration information created by the race participant (Paragraph 0031; server 30 stores and correlates the input personal information with the identifier stored on the RFID tag for each participant);
a plurality of chip cards (Paragraph 0017; RFID tags in a race bib, shoe, armband, watch, etc); and
a plurality of chip card readers to read the chip cards (Paragraph 0015; RFID readers to read participant’s RFID tags at locations along the course).
Kelly et al. does not disclose a plurality of chip card writers to write the chip cards.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kelly et al. to incorporate the teachings of Kia to include a plurality of chip card writers to write the chip cards. Doing so would help ensure that each participant’s RFID tag is written with a unique identifier for each event that they register for, which is one of the goals of Kelly et al. (Paragraph 0008, 0017).

Regarding Claim 6, the combination of Kelly et al. and Kia discloses the system for race reporting of Claim 5, 
wherein the race participant registers after the race begins (Kelly et al., Paragraph 0030-0031; race participants may have a window of opportunity for entering a race (i.e. days, weeks), where they do not all have to run concurrently to participate).

Regarding Claim 7, the combination of Kelly et al. and Kia discloses the system of claim 5, 
wherein it is possible for the race participant to register up until the time of the race (Kelly et al., Paragraph 0031; a participant can register for a race event any time before the race event begins).

Regarding Claim 8, the combination of Kelly et al. and Kia discloses the system of claim 5, 


Regarding Claim 9, the combination of Kelly et al. and Kia discloses the system of claim 5, 
wherein the chip cards are RFID bibs (Kelly et al., Paragraph 0017; RFID tags are integrated into a race bib).

Regarding Claim 10, the combination of Kelly et al. and Kia discloses the system of claim 5, further comprising
an administrator module wherein at least one selected from the following can be performed an existing race or venue can be edited or new races and venues can be created (Kelly et al., Paragraph 0018, 0028-0029; racecourses may be defined by installed units, defining a new racecourse involves selection of a new or different subset of units, new racecourses may be defined, race coordinator may establish/define a race event).

Regarding Claim 11, the combination of Kelly et al. and Kia discloses the system of claim 10, 
wherein information is exported from the administrator module to the race director software (Kelly et al., Paragraph 0016, 0028-0030; real-time data is collected and uploaded to the server, coordinator interface, server saves parameters established by the coordinator device in a memory/database).

Regarding Claim 13, the combination of Kelly et al. and Kia discloses the system of claim 11, 
wherein information is imported from the race director software to the administrator module (Kelly et al., Paragraph 0016, 0028-0030; real-time data is collected and uploaded to the server, coordinator interface, server saves parameters established by the coordinator device in a memory/database).

Regarding Claim 15, the combination of Kelly et al. and Kia discloses the system of claim 10, 
wherein the administrator module displays at least one of the following Total users online, Total users, Total registrations made, All races, All venues, and All users and their personal information (Kelly et al., Paragraph 0028-0032; coordinator mode, coordinator may access server for setting events, times, etc., server maintains participant personal information and results for various participants for various courses so that they can be accessed and compared to monitor their progress).

Regarding Claim 16, the combination of Kelly et al. and Kia discloses the system of claim 5, 
wherein the registration webpage is generated by the server by extracting an associated record for the race participant from the database and creating a user interface (Kelly et al., Paragraph 0031; the server operates to register participants in selected events established with and/or saved on the server, the server supplies an interface in the form of a webpage where participant can enter their information, the tag identifier may be input for the participant using a 

Regarding Claim 17, the combination of Kelly et al. and Kia discloses the system of claim 5, 
wherein the race participant has a profile (Kelly et al., Paragraph 0032; the system via the server 30 may record and maintain various results (paces, split times, net completion times, etc) for participants for various courses).

Regarding Claim 18, the combination of Kelly et al. and Kia discloses the system of claim 17, 
wherein the profile comprises Total Races Run, Personal Record Race Time, Total Distance Run, and Total Time Run (Kelly et al., Paragraph 0015-0016, 0026, 0032; the system via the server 30 may record and maintain various results (paces, split times, net completion times, etc) for participants for various courses, participants results on server, for example, rank, placement relative to other participants, timestamps and locations collected for each participant during each race in real time).

Regarding Claim 19, the combination of Kelly et al. and Kia discloses a method for race reporting utilizing the system of claim 3, comprising: 
detecting the race participant with a RFID tag passing through a starting point of the race with a RFID reader (Kelly et al., Paragraph 0015; RFID reader located at the starting line of the racecourse for detecting race participants);

transmitting the information involving the RFID tag number of the race participant and the starting time to the server (Kelly et al., Paragraph 0015-0016; RFID reader located at the starting line of the racecourse for detecting race participants, the time at which each participant is detected at each reader is recorded by the system, identifiers readout from RFID tags by the RFID readers along with their timestamps are uploaded in real-time or nearly real time to remote server);
detecting the race participant with the RFID tag passing through a terminal point of the race with the RFID reader (Kelly et al., Paragraph 0015; RFID reader located at the starting line  and finish line of the racecourse for detecting race participants, the time at which each participant is detected at each reader is recorded by the system);
recording a finishing time of the race participant (Kelly et al., Paragraph 0015; RFID reader located at the starting line  and finish line of the racecourse for detecting race participants, the time at which each participant is detected at each reader is recorded by the system); and
transmitting the information involving the RFID tag number of the race participant and the finishing time to the server (Kelly et al., Paragraph 0015-0016; RFID reader located at the starting line  and finish line of the racecourse for detecting race participants, the time at which each participant is detected at each reader is recorded by the system, identifiers readout from RFID tags by the RFID readers along with their timestamps are uploaded in real-time or nearly real time to remote server).

Regarding Claim 20, the combination of Kelly et al. and Kia discloses the method of claim 19, 
further comprising displaying the time between the starting time and the finishing time on a profile of the race participant (Kelly et al., Paragraph 0015-0016, 0026, 0032; the system via the server 30 may record and maintain various results (paces, split times, net completion times, etc) for participants for various courses, participants results on server, for example, rank, placement relative to other participants, timestamps and locations collected for each participant during each race in real time, results can be sent via server automatically to participants devices).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (PG Pub No. US 2015/0302235) in view of Kia (PG Pub No. US 2009/0184806) and Schmucker et al. (PG Pub No. US 2014/0263633).

Regarding Claim 12, the combination of Kelly et al. and Kia discloses the system of claim 11, 
But does not disclose:
wherein the information is in a CSV file.
In the same field of systems for reporting and management of RFID tags, Schmucker et al. discloses a known system wherein information is transferred in a CSV file (Paragraph 0058; importing/exporting a CSV list).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Kelly et al. and Kia to incorporate the teachings of Schmucker et al. to include transferring information in a CSV file. Doing so would allow the 

Regarding Claim 14, the combination of Kelly et al. and Kia discloses the system of claim 13, 
But does not disclose:
wherein the information is in a CSV file.
In the same field of systems for reporting and management of RFID tags, Schmucker et al. discloses a known system wherein information is transferred in a CSV file (Paragraph 0058; importing/exporting a CSV list).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Kelly et al. and Kia to incorporate the teachings of Schmucker et al. to include transferring information in a CSV file. Doing so would allow the information to be readable to other coordinators or administrators with access to the server, which would be advantageous for implementation of events with multiple coordinators.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687